          Case 3:15-cv-01637-JAM Document 289 Filed 11/14/18 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT
____________________________________
DAVERLYNN KINKEAD and                      :
CLAUDE MATHIEU, individually               :
and on behalf of all others similarly,     :    CIVIL CASE NO.: 3:15-CV-01637 (JAM)
situated,                                  :
                             Plaintiffs,   :
               v.                          :
                                           :
HUMANA, INC., HUMANA AT HOME, :
INC., AND SENIORBRIDGE FAMILY              :
COMPANIES (CT), INC.,                      :
                              Defendants. :

    NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF DEFENDANTS’
   OPPOSITION TO PLAINTIFFS’ MOTION FOR RULE 23 CLASS CERTIFICATION

       Defendants respectfully notify the Court of the attached memorandum from the New York

State Department of Labor (“NYSDOL”), which was recently obtained pursuant to New York’s

Freedom of Information Law. The Court should defer to the NYSDOL’s interpretation of the

effective date of the Final Rule under New York law. Barenboim v. Starbucks Corp., 21 N.Y.3d

460, 972 N.Y.S.2d 191, 995 N.E.2d 153 (2013). Thus, this Court should deny Plaintiffs’ motion as

to the New York classes to the extent the classes are inconsistent with NYSDOL’s interpretation.

                                                   Respectfully Submitted,

                                                   DEFENDANTS, HUMANA, INC.,
                                                   HUMANA AT HOME, INC., AND
                                                   SENIORBRIDGE FAMILY COMPANIES
                                                   (CT), INC.

                                            By:    /s/ David R. Golder
                                                   David R. Golder (ct 27941)
                                                   Jackson Lewis P.C.
                                                   90 State House Square, 8th Floor
                                                   Hartford, CT 06103
                                                   Tel: (860) 522-0404
                                                   Fax: (860) 247-1330
                                                   golderd@jacksonlewis.com
Case 3:15-cv-01637-JAM Document 289 Filed 11/14/18 Page 2 of 4
Case 3:15-cv-01637-JAM Document 289 Filed 11/14/18 Page 3 of 4
             Case 3:15-cv-01637-JAM Document 289 Filed 11/14/18 Page 4 of 4



                                 CERTIFICATION OF SERVICE

         I hereby certify that on November 14, 2018, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system and by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the Court’s CM/ECF System.


                                                      /s/ David R. Golder
                                                      David R. Golder




4849-8664-3834, v. 2




                                                  2
